Citation Nr: 1732382	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  08-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating higher than 50 percent for an acquired psychiatric disorder, to include bipolar disorder and depression with psychotic features, from July 9, 2009.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel



REMAND

The Veteran served on active duty from September 1985 to September 1989 and from January 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision dated in September 2012 the Board, in pertinent part, denied a rating higher than 50 percent for psychiatric disorder.  The Veteran appealed the matter to the United States Court of Appeals for Veterans' Claims (Court).  In June 2013, the parties moved the Court to issue an Order vacating and remanding that portion of the September 2012 Board decision that denied entitlement to a disability rating higher 50 percent beginning July 9, 2009, for service-connected psychiatric disorder (see parties' June 2013 Amended Joint Motion for Partial Remand); and in an Order dated in June 2013, the Court granted the parties Motion and remanded the matter to the Board.

In February 2014, the Board remanded the claim for scheduling of a videoconference Board hearing.  In August 2016, the RO scheduled the Veteran for a September 2016 Travel Board hearing.  The Veteran did not show for that hearing; however, it appears that there may have been some misunderstanding regarding that event, as the Veteran had requested a videoconference hearing; reiterated her desire for a videoconference Board Hearing in August 2016, and again in September and October 2016, via VA Form 9 substantive appeal forms; and mentioned her mindset (bipolar, suicidal, depressed, psychotic) in the August 2016 appeal.  See also September 2016 letter from Veteran's attorney, requesting the AOJ to "please schedule the BVA Hearing by Live Videoconference as a 3 Way Board of Veterans' Appeals Hearing wherein the veteran would appear at the North Little Rock Regional Office and I would appear from the San Diego Regional Office."  Thus, the Board finds that a remand is warranted to reschedule the Veteran for a hearing.

The Board notes that the Veteran submitted a statement dated March 12, 2017, in which she said she did not want a Board hearing, but this was clearly with regard to the issue of clothing allowance, which is not before the Board.

Furthermore, in August 2016, the Veteran perfected an appeal as to 24 other issues.  These claims have not yet been certified to the Board and will be addressed in a future Board decision, if in order.  Additionally, it appears that these issues are also pending a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing; and provide adequate notice to the Veteran and her attorney of the scheduled hearing in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

